Citation Nr: 1235011	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-43 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a cervical spine disorder, claimed as secondary to the service-connected lumbosacral spine disability.

3.  Entitlement to service connection for hypercholesterolemia.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for bilateral hand numbness, to include Raynaud's disease.

6.  Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran retired from active duty in March 2004.  He had served 20 years.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California on behalf of the RO in Boise, Idaho that in relevant part denied service connection for the claims listed on the title page.

In July 2012 the Veteran and his Spouse testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of their testimony is of record. 


FINDINGS OF FACT

1.  On July 11, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the issue of entitlement to service connection for hypercholesterolemia is requested.

2.  A disorder of the left shoulder is not etiologically related to service.

3.  A disorder of the cervical spine is not etiologically related to service and was not caused or permanently worsened by a service-connected disability.

4.  Degenerative joint disease of the cervical spine, diabetes mellitus and Raynaud's disease were not manifested during service or in the first year after discharge from service and are not etiologically related to service.  

5.  A disorder manifested by bilateral hand numbness is not etiologically related to service.

6.  An acquired psychiatric disorder is not etiologically related to service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant regarding the issue of entitlement to service connection for hypercholesterolemia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  A left shoulder disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).
 
3.  A cervical spine disorder was not incurred in or aggravated by service or proximately due to or aggravated by a service-connected disability, and incurrence in service of arthritis of the cervical spine may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

4.  Diabetes mellitus was not incurred in or aggravated by service, nor may incurrence in service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307. 3.309 (2011).

5.  Bilateral hand numbness, to include Raynaud's disease, was not incurred in or aggravated by service, nor may incurrence in service of Raynaud's disease be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307. 3.309 (2011).

6.  An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue from Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn his appeal on the issue of entitlement to service connection for hypercholesterolemia.  Specifically, he verbally informed the Veterans Law Judge during videoconference hearing on July 11, 2012, that he wanted to withdraw this issue from his appeal before the Board, and this statement is memorialized in the hearing transcript.  The Veterans Law Judge also confirmed the Veteran's specific intent to withdraw the issue from appeal. 

Hence, there remain no allegations of errors of fact or law for appellate consideration.  The Board accordingly does not have jurisdiction to review the issue on appeal, and it is dismissed.





Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The VA is required to assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VA is required to notify a claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, the VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, the VA will attempt to obtain on behalf of the claimant.  

In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant be provided "at the time" of, or "immediately after," the VA's receipt of a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

Complete notification in this case, to include the disability-rating and effective date elements of a service-connection claim, was provided to the Veteran by a letter in July 2008, and the Veteran had ample opportunity to respond prior to issuance of the November 2008 rating decision on appeal.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records (STRs) are associated with the file, as are post-service treatment records from those VA and non-VA medical providers the Veteran has identified as having potentially relevant records.  The Veteran has also been afforded appropriate VA examination in regard to the claims on appeal.  

The Veteran has also been afforded a hearing before the Board in which he and his spouse presented testimony regarding the issues decided herein; he was represented during that hearing by a service representative.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation; these duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing the VLJ explained the issues, elicited testimony regarding the elements that were previously lacking to substantiate the claims, and also asked the Veteran to identify any pertinent evidence not currently associated with the claims file.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.
  
Neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the appellant in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Applicable Statutes and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be granted for certain chronic disorders, including diabetes mellitus and Raynaud's disease, that become manifest to a compensable degree within the first year after discharge from service even if not shown during service.  38 C.F.R. §§ 3.307, 3.309)(a). 

In order to prevail on the issue of service connection there must generally be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, competent evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be established by a continuity of symptomatology between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310, which provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service- connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity due to the natural progress of the disease from the current level.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence and Analysis

Service connection for a left shoulder disorder

Service Treatment Records (STRs) show no indication of a left shoulder injury or complaints.  A Report of Medical Examination in July 1995 noted full range of motion of the left shoulder, although decreased versus the right shoulder (the upper extremities overall were rated as clinically "normal").  A Report of Medical Examination in January 2004, performed in support of the Veteran's retirement, shows clinical evaluation of the upper extremities as "normal."

A VA general medical examination in August 2005 is silent in regard to any abnormality of the left shoulder.

The Veteran had a physical examination at Family Practice Medical Center Raymond in April 2007 in which he complained of joint pain (unspecified) of one-year history.  Clinical examination showed normal full range of motion of the joints.  The examiner noted an impression of arthralgia, although the specific joints affected are not mentioned.

The Veteran presented to the emergency room of St. Luke's Regional Medical Center in March 2008 with respiratory complaints.  Clinical examination showed the extremities to be moving without difficulty and with full unrestricted range of motion.

The Veteran had a VA examination in March 2009, performed by a physician who reviewed the claims file.  The Veteran reported having hurt his left shoulder in service while loading supplies; since then the shoulder pain had been intermittent with remissions.  The Veteran endorsed medication in the form of over-the-counter medications and denied medical treatment.  The examiner noted the Veteran had very elaborate complaints about the shoulder but on questioning was unsure as to which shoulder was actually bothering him.  The Veteran endorsed left shoulder pain and stiffness but denied instability or weakness.  The Veteran exhibited severe limitation of motion during examination but was observed to move both arms much more freely when he went to the water fountain.  X-ray of the left shoulder was normal.  The examiner diagnosed left shoulder strain.  

In regard to etiology, the examiner stated an association between left shoulder disorder and service could not be resolved without resorting to mere speculation.  Although the Veteran had subjective complaints on current examination, it had been almost five years since discharge from service.

In his substantive appeal the Veteran challenged the observations of the VA examiner, stating that he had not gone to the water fountain as the examiner had remarked.

The Veteran had a second VA examination in March 2010, again by a physician who reviewed the claims file.  The examiner performed an examination of the bilateral shoulders and noted observations in detail, including an X-ray of the left shoulder that was normal.  The examiner stated there was enough data to show bilateral shoulder strain in service; however, while examination showed degenerative arthritis in the right shoulder, the left shoulder was normal other than limited motion.

Thereafter, the examiner issued an addendum in May 2010 stating it is not possible to provide an etiology regarding limitation of motion without resorting to speculation.

 During his testimony before the Board in July 2012 the Veteran asserted his claimed left shoulder disorder should be combined with his claim for cervical spine, since his symptoms were not so much left shoulder strain but rather left cervical radiculopathy.  He denied any specific injury to the shoulder.

On review of the evidence above, the Board notes at the outset that the VA examiner in March 2009 diagnosed a current left shoulder strain, and the VA examiner in March 2010 stated the evidence showed bilateral shoulder strain in service.  The question before the Board accordingly is whether the Veteran's current diagnosed left shoulder strain is a continuation of, or otherwise related to, the putative left shoulder strain in service.  The Board notes in that regard that it is not enough that a condition or injury occurred; there must be also be a disability resulting from that condition or injury.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  

In this case, the Veteran is not shown to have any current residuals of his left shoulder strain in service.  His shoulder was normal on examination at the time of his separation, and multiple examinations in the years following his retirement have shown an essentially normal shoulder.  Two VA medical examinations have considered the Veteran's subjective complaints but have been unable to find a relationship between those complaints and service.

The Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data was fully considered and the basis for the opinion is provided by the examiner or apparent upon a review of the record. See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case both VA examiners considered the complete medical record and also considered the Veteran's subjective account but were nonetheless unable to establish a relationship between the current left shoulder strain and the putative in-service left shoulder strain, which is consistent with the Board's conclusion regarding the numerous normal evaluations of the shoulder since discharge from service.   Further, the examiners provided the rationales for their respective opinions.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has considered the lay evidence offered by the Veteran in the form of his testimony, his correspondence to VA and his statements to various medical providers and examiners.

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, lay evidence in the form of statements or testimony by a claimant is competent to establish evidence of symptomatology where symptoms are capable of lay observation.  Layno v. Brown, 6 Vet. App.465, 469  (1994); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Thus, the Veteran is competent to describe symptoms during service and since service.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Veteran has not asserted continuous left shoulder symptoms since service, nor does the objective evidence of record show continuous symptoms.  During VA examination in March 2009 the Veteran reported having hurt his left shoulder in service while loading supplies, but during his testimony before the Board he denied any specific left shoulder injury and asserted instead that his claimed symptoms represent cervical radiculopathy rather than residuals of a shoulder strain.  Accordingly, the Board finds the lay evidence offered by the Veteran does not show his claimed left shoulder symptoms are etiologically related to service, particularly since the competent and uncontroverted medical evidence of record, in the form of two VA examination reports, do not support that link.

While the Veteran now opines that his claimed left shoulder symptoms are actually manifestations of cervical neuropathy, his cervical spine disorder is not a service-connected disability, so secondary service connection is not for consideration.  Similarly, the Veteran has not asserted, and the evidence of record does not show, that his claimed left shoulder disorder is etiologically related to the service-connected right shoulder disability.  Accordingly, a claim for secondary service connection has not been raised by the record and will not be considered on appeal.

In sum, the Board has found the claimed left shoulder disorder is not etiologically related to service.  Accordingly the criteria for service connection are not met and the claim must be denied.


Service connection for a cervical spine disorder

The Veteran specifically asserts his claimed cervical spine disorder is secondary to his service-connected lumbosacral spine disability.

STRs show the Veteran presented to St. Luke's Internal Medicine in March 2004 complaining of neck-and-shoulder pain.  The clinician, a physician, attributed the neck-and-shoulder pain to either nerve root irritation in the cervical spine or to a regional myofascial syndrome from his posture sitting at the computer.  

STRs also include a self-reported Report of Medical History in January 2004 where the Veteran endorsed history of recurrent low back pain for 8-9 years without history of trauma and secondary to weightlifting.  There is no citation of neck/cervical spine complaints.  The corresponding Report of Medical Examination, performed in support of the Veteran's retirement, shows clinical evaluation of the spine and other musculoskeletal as "normal."

A VA general medical examination in August 2005 is silent in regard to any abnormality of the cervical spine.

The Veteran had a physical examination at Family Practice Medical Center Raymond in April 2007 in which he complained of joint pain (unspecified) of one-year history.  Clinical examination showed no abnormalities of the cervical spine and normal full range of motion of all joints. 

The Veteran presented to the emergency room of St.  Luke's Regional Medical Center in March 2008 with respiratory complaints.  Clinical examination showed the cervical spine to be normal. 

The Veteran had a VA examination in March 2009, performed by a physician who reviewed the claims file.  The Veteran reported onset of symptoms in 1994 (i.e., during service).  The Veteran reported having been in two motor vehicle accidents (MVAs) during service with loss of consciousness, although he denied having been treated in a hospital.  The examiner performed an examination of the spine and noted observations in detail.  X-ray of the cervical spine was significant only for mild-to-moderate disc space narrowing at C6-7.  The examiner diagnosed mild degenerative joint disease (DJD) of the cervical spine with associated neck pain.

In regard to etiology, the examiner stated an association between cervical spine DJD and service could not be resolved without resorting to mere speculation.  The examiner noted the Veteran had no record of neck problems in service; there was one subjective complaint of neck pain, but no objective findings at the time.  The Veteran did have current symptoms, but X-rays were nearly normal and it had been five years since his discharge from service.

Magnetic resonance imaging (MRI) of the cervical spine in July 2010 showed an impression of mild spondylitic changes, C5-6 central disc herniation and mild cord deformity.  Thereafter, the Veteran underwent a cervical discectomy at St. Luke's Medical Center in July 2010; the operative notes are of record but do not provide any indication as to the etiology of the underlying cervical spondylosis.

The Veteran presented for VA medical examination in September 2010, but he was postoperative from cervical spine surgery in July and had not been released by his surgeon.  Because the Veteran was not cleared to perform range of motion testing or remove his brace, he was released without examination having been performed.

The Veteran had an initial physical therapy evaluation at St. Luke's/Elks Rehabilitation in November 2010.  The Veteran was noted to be post cervical spine surgery.  The Veteran was noted to have concurrent limited cervical, thoracic and lumbar range of motion; cervical and low back pain; decreased cervical, upper extremity, lower extremity and core strength; numbness and tingling in the bilateral upper extremities; and, difficulty with activities in daily living.  Nothing in the assessment asserts an etiological relationship between the coincident thoracolumbar spine disability and the cervical spine disorder.

The Veteran had a VA examination of the spine in February 2011, performed by an examiner who reviewed the claims file.  The Veteran reported that neck pain was a continuous process during service, but he did not report neck pain or numbing of the hands.  The examiner performed an examination and reported observations in detail.  The examiner diagnosed current C4-5 radiculopathy and cervical myelopathy status post decompression and fusion with mild residuals.  The examiner stated an opinion that the Veteran's neck condition was neither caused nor aggravated by the service-connected low back disability.  The examiner explained as rationale that the low back condition did not cause a biologically sufficient mechanism of injury with documented objective physical findings consistent with such mechanism, both temporally and in magnitude, to directly cause the cervical disorder that had come on relatively recently despite the Veteran's conviction that the lower back had caused his neck problem.  

The Veteran had MRI of the cervical spine in December 2011.  The impression was status post C5-6 anterior cervical discectomy and fusion (ACDF) with no significant central spinal canal stenosis or neural foraminal narrowing; and, mild C4-5 and moderate C6-7 neural foraminal narrowing related to disc and uncovertebral spurring, stable.

Thereafter, MRI of the lumbar spine by the same provider in January 2012 showed multilevel lumbar degenerative changes.

Postoperative treatment notes by neurosurgeon Dr. Thomas Manning dating from July 2010 through May 2012 document the course of the Veteran's cervical spine disorder after surgery.   There is no assertion therein of any relationship between the cervical spine disorder and the lumbar spine disability, and the only mention of a direct relationship to service is a notation that the Veteran reported to Dr. Manning in November 2010 that he had been diagnosed in the military with degenerative disease in his back.

During his testimony before the Board in July 2012 the Veteran asserted he had neck pain in service primarily involving the left upper extremity and manifested by pain and numbness from the fingers of the left hand up the arm to the shoulder. 

On review of the evidence above, the Board notes at the outset that the Veteran has a diagnosed disorder of the cervical spine.  Accordingly, the first element of service connection - medical evidence of a claimed disability - is met.  However, evidence of a present condition is generally not relevant to a claim for service connection, absent some competent linkage to military service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 

In this case, the Veteran had been diagnosed with DJD and degenerative disc disease of the cervical spine.  However, there is no indication of arthritis during service (as demonstrated by the normal separation physical) or arthritis to a compensable degree within the first year after discharge from service (as demonstrated by the numerous normal examinations of the cervical spine until March 2009).  Accordingly, presumptive service connection for arthritis under 38 C.F.R. § 3.309(a) is not for consideration.

Regarding direct service connection, the Veteran stated to the VA examiner in March 2009 that he had two MVAs in service, but such accidents are not documented in treatment records and were not cited by the Veteran anywhere else in the evidence of record.  Further, the Veteran has not asserted that his claimed cervical spine disorder is somehow residual to such accidents, he did not cite any accidents or injuries in his Report of Medical History at the time of separation from service, and his Report of Medical Examination on separation shows a normal spine.  Finally, the Veteran has not asserted, and the evidence of record disproves, that he had continuous cervical spine symptoms since discharge from service.  The Board concludes that entitlement to service connection on a direct basis is not shown.

Turning to entitlement to service connection on a secondary basis, the competent and uncontroverted medical opinion of record, in the form of the February 2011 examination report, states the claimed cervical spine disorder is not proximately caused by or aggravated by the service-connected lumbosacral spine disability.  The     
findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board also notes the VA examiner provided a detailed clinical rationale for his opinion, and accordingly finds the opinion to be complete and probative of the issue on appeal.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

The lay evidence offered by the Veteran consists solely of his opinion that his cervical spine disorder is secondary to his low back disability.  For example, he submitted a letter in April 2011 stating in relevant part as follows: "During physical therapy I questioned the therapist about the interaction between the lower and upper spine.  I was told that the spinal column is continuous and that if injuries or abnormalities exist in the spinal column, the effect is realized throughout the entire spinal column.  This would seem to indicate that if I had disk degenerative disease while still on Active Duty, it would certainly have an effect on the rest of my spine."  The Board notes that on plain reading the Veteran is not asserting he was told by a health care provider that his cervical and lumbosacral spine disorders are etiologically related; rather, the Veteran is drawing his own conclusions based on what he was told, as clearly shown by his phrase "this would seem to indicate."  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Instead, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As explained above, the competent and uncontroverted medical opinion in this case shows the claimed cervical spine disorder is not related to the service-connected low back disability.

In sum, the Board has found the claimed cervical spine disorder is not etiologically related to service and was not caused or permanently worsened by a service-connected disability.  Accordingly the criteria for service connection on either a direct or a secondary basis are not met, and the claim must be denied.

Service connection for diabetes mellitus

STRs show no indication of diabetes mellitus.  The Report of Medical Examination performed in January 2004 in support of the Veteran's retirement, shows clinical evaluation of the endocrine system as "normal."

A VA general medical examination in August 2005 is silent in regard to any current diabetes mellitus or history of identified diabetes mellitus.

The Veteran had a physical examination at Family Practice Medical Center Raymond in April 2007.  The examination report is silent in regard to diabetes.

The Veteran presented to the emergency room of St. Luke's Regional Medical Center in March 2008 with respiratory complaints.  The discharge summary notes that when intravenous steroids were administered the Veteran's sugar jumped; when the steroids were discontinued his sugar went back down.  The Veteran was advised about lifestyle modification (appropriate diet, weight and exercise).  The Veteran's discharge diagnosis in relevant part was diabetes, and he was sent home with a glucometer.  

During his testimony before the Board in July 2012 the Veteran asserted that in 2004, shortly after he retired from service, he was identified as pre-diabetic and given a glucose monitor.  This came about in conjunction with treatment for pneumonia.  The Veteran insisted that although this incident is documented in March 2008, it actually occurred in 2004 and continued until documentation in 2008. 

On review of the evidence above, the Board finds the Veteran was not diabetic in service, as shown by his normal endocrine evaluation in his separation examination.  There is no evidence that diabetes was manifested to a compensable degree within the first year after discharge from service, as the earliest indication of hypoglycemia does not occur until 2008, four years after discharge from service.

The Veteran asserted during his testimony before the Board that the events documented in March 2008 actually occurred in 2004.  The Board does not find this testimony to be credible.  The March 2008 treatment records from St. Luke's Regional Medical Center are clearly dated in multiple places and indicate that symptoms were being noted for the first time; it beggars belief that similar findings made by the same facility four years earlier would not be remarked.  Further, had the Veteran in fact been medically found to be diabetic or pre-diabetic in 2004, that fact would likely have been remarked in the examination reports and treatment records prior to 2008, but none of those documents so indicate.

In sum, the Veteran is shown to have diagnosed diabetes.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this case, there is no competent or credible evidence showing the Veteran was diabetic in service or to a compensable degree within the first year after service.  The Veteran does not assert, and the evidence of record does not show, that he was exposed to herbicides in service, so presumptive service connection for diabetes on that basis is not for application.  

Based on the evidence and analysis above the Board has found the claimed diabetes mellitus is not etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Service connection for bilateral hand numbness, to include Raynaud's disease

STRs show the Veteran presented to St. Luke's Internal Medicine in service complaining of his fingers turning white with cold exposure, which had been happening for many years.  The clinician, a physician, assessed Raynaud's phenomenon.  In January 2004, shortly before his separation from service, the Veteran submitted a Report of Medical Assessment in which he cited painful and sometimes swollen joints in the hands.  In a self-reported Report of Medical History in January 2004 he endorsed recurrent bilateral hand and finger pain for one year and recurrent episodes of numbness and tingling of the bilateral hands with history of Raynaud's phenomenon in the bilateral hands.   However, the corresponding Report of Medical Examination shows clinical evaluation of the upper extremities and the neurological system as "normal."

A VA general medical examination in August 2005 is silent in regard to any abnormality of the bilateral hands, to include Raynaud's disease.

The Veteran had a physical examination at Family Practice Medical Center Raymond in April 2007 in which he complained of joint pain (unspecified) of one-year history.  Clinical examination of the extremities showed normal full range of motion of all joints and no neurological abnormalities. 

The Veteran had a VA examination in March 2009, performed by a physician who reviewed the claims file.  The Veteran reported onset of Raynaud's phenomenon in service in 1993, with exposure to very cold weather; since then, whenever he got cold his fingers would become numb and white.  The Veteran reported intermittent symptoms with remissions since onset.  Physical examination showed no objective abnormalities.  During neurological examination the Veteran stated, "I am about to feel my fingers go numb" when the examiner did the light-touch sensory examination of the upper extremities, although they never actually went numb and motor/sensory examination of the bilateral upper extremities was normal.  The examiner diagnosed Raynaud's phenomenon by history without any history of objective physical findings.

In regard to etiology, the examiner stated an association between Raynaud's phenomenon and service could not be resolved without resorting to mere speculation.  The examiner noted that although the Veteran asserted onset of the disorder in 1993 there is absolutely no mention of the disorder in STRs other than the subjective complaint at St. Luke's (in which nothing was found on testing).  The examiner stated it would be expected that someone would have documented objective findings in the 11 years between the reported onset and discharge from service.  As there were no findings on current examination consistent with Raynaud's the examiner could not comment further.  However, the examiner noted the Veteran had a very bland and passive affect during the entire examination and was suspected of having a personality disorder with suicide attempt that would call into question the validity of any subjective complaint, absent clear-cut objective findings on examination.   

In his substantive appeal, received in October 2009, the Veteran challenged the observations of the VA examiner in that he had never attempted suicide and had not asserted during examination that his fingers were numb.  The Veteran cited that Raynaud's was documented on his discharge physical examination.

The Veteran had a second VA examination in March 2010, again by a physician who reviewed the claims file.  The Veteran reported sensory loss associated with color blanching, always occurring together.  Physical examination of the hands and fingers were completely normal; sensory and motor examination of the bilateral upper extremities showed no neurological deficit.  Current examination showed no findings to represent any manifestation of Raynaud's phenomenon.  The examiner stated the question of whether there was any current disorder of the hands due to any event in service could not be resolved without resorting to mere speculation, given the absence of any abnormal neurologic or circulatory findings on current examination and no diagnosable criteria for Raynaud's other than the history.

 During his testimony before the Board in July 2012 the Veteran asserted he had hypothermia in service in approximately 1993 or 1994.  Thereafter, he developed Raynaud's phenomenon, although he could not remember when the disorder was diagnosed.   

On review of the evidence above, the Board notes at the outset that there is just one clinical indication of Raynaud's disease; i.e., the clinical assessment by St. Luke's.  While this was during service, multiple examinations since service have not shown current Raynaud's phenomenon even though they were specifically looking for such disorder.  As noted above, that a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  Rabideau, 2 Vet. App. 141, 143; Brammer, 3 Vet. App. 223.  

"Current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection.   Chelte v. Brown, 10 Vet. App. 268 (1997).   Further, existence of current disability must be shown by competent medical evidence.  Degmetich v. Brown, 104 F.3d 1328 (1997).  104 F.3d 1328 (1997).  In this case, there is no medical evidence documenting Raynaud's disease after discharge from service, so service connection for that specific diagnosis is not warranted.  Brammer, id.

Turning to service connection for bilateral hand numbness on any basis other than Raynaud's disease, the Board finds no diagnosed disorder for which service connection can be considered.  Multiple examinations of the hands have revealed no neurological or circulatory abnormalities to account for the symptoms for which he claims service connection.  Numbness of the hands may arguably be associated with cervical neuropathy, but as the Veteran's cervical spine disorder is not a service-connected disability a claim for secondary service connection is not raised.  

Considering the lay evidence offered by the Veteran, Raynaud's phenomenon is not a diagnosis for which a layperson is competent to describe onset.  Kahana, 24 Vet. App. 428.  However, the Veteran is generally competent to describe numbness and color changes in the fingers.  Layno, 6 Vet. App. 465, 469.  While the Veteran has asserted intermittent episodes of numbness and color changes since service, there is no medical evidence of record diagnosing an underlying disorder or documenting the specific nature of the symptoms.  Accordingly, the Veteran's lay evidence, while competent, does not describe any disorder for which service connection can be considered.

Based on the evidence and analysis above the Board has found the claimed bilateral hand numbness is not etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Service connection for an acquired psychiatric disorder 

STRs show no treatment for psychiatric complaints.  In a self-reported Report of Medical History in January 2004 the Veteran endorsed history of occasional/infrequent panic attacks for the past year.  However, the corresponding Report of Medical Examination shows psychiatric evaluation as "normal."

The Veteran had a psychological evaluation by Dr. Michael J. Eisenbeiss in May 2004, two months after his retirement from service.  The evaluation was performed as part of his confirmation to a position as deacon of his church.  The Veteran and his wife were noted to be grieving the death of their son in November 2003.  The Veteran reported having a lot of grief and stress.  Dr. Eisenbeiss administered a battery of psychological tests and noted the results and significance of each.  Dr. Eisenbeiss did not diagnose any psychiatric disorders but recommended the Veteran have individual therapy for his personality traits; nothing in the evaluation alludes to an association between the personality traits observed by Dr. Eisenbeiss and the Veteran's active service.    
 
A VA general medical examination in August 2005 is silent in regard to any current psychiatric disorder or history of psychiatric disorder.

The Veteran had a physical examination at Family Practice Medical Center Raymond in April 2007.  Psychiatric examination was unremarkable and no current psychiatric diagnosis was noted.

Treatment records from Family Practice Medical Center Raymond dated in October 2006 cite medical problems including anxiety depression, noted as mainly situational and provoked by stressors at his church and occasional anxiety symptoms.   In April 2008 the Veteran presented to the same facility expressing concern about being bipolar, but the physician noted the Veteran's symptoms were unclear and continued the previous impression of anxiety depression.

Subsequently in April 2008 the Veteran was examined by a psychologist Dr. Alex Reed at Family Practice Medical Center Raymond due to concern about the Veteran's depressed mood, anxiety and possible bipolar symptoms.  The Veteran reported having been diagnosed with depression in 2002 [i.e., during service], which surprised him at the time.  The Veteran had become more aware of depressive symptoms over the years, especially after the death of his 19-year old son in a motor vehicle accident in 2004.  The Veteran endorsed anxiety attacks over the past five years [i.e, since approximately 2003].  Following interview, Dr. Reed diagnosed bipolar disorder not otherwise specified (NOS) and anxiety disorder NOS.

The Veteran was treated by Dr. Michele Boyer during the period May-July 2008.  He reported a history of mood swings for many years.  After his son died the Veteran "went into shock" for about three years, and thereafter started having increased depression with some suicidal ideation.  He reported considerable family stress at about the time his son died; he also reported family history of mental illness.  Dr. Boyer's diagnosis was bipolar disorder and alcohol abuse.  The treatment notes by Dr. Boyer are silent in regard to any association between the Veteran's psychiatric disorder and active service.

The Veteran submitted the instant claim for service connection in June 2008, asserting he has recently been diagnosed with bipolar disorder.

The Veteran was treated by Licensed Clinical Social Worker (LCSW) Gary Lee for bipolar disorder during the period July-August 2008.  LCSW Lee noted factors of current emotional problems and marital difficulties; the only reference to service is that the Veteran had completed a successful military career, gotten out and gotten his current position.

The file contains a March 2009 letter from Licensed Clinical Professional Counselor (LCPC) Chantel Jones, stating she had been treating the Veteran for bipolar disorder since November 2008.  It appeared through the intake process that the Veteran's bipolar disorder was triggered while in service and under a tremendous amount of stress.
      
In his substantive appeal, received in October 2009, the Veteran stated that during service he was assigned to Recruiting Command and assigned an illegally high recruiting goal, and was also not provided a telephone or business cards for several months.  These conditions constituted high stress.  At the same time, he lost his father and his son within a month of each other.  These stresses pushed him into depression that later developed into bipolar disorder.

 The Veteran had a VA social and industrial survey in March 2010, performed for the purpose of gaining information related to the claim for service connection for bipolar disorder and depression.  The examiner reviewed the claims file and noted the Veteran's documented psychiatric history in detail.  The Veteran reported having been physically and mentally abused as a child.  He reported that during service he was "set up" to fail and pressured to take a reduction in rank or get out; he also reported that during service he was stressed by the deaths of his father and his son.  The Veteran stated his depressive feelings started with separation anxiety and feeling "stabbed in the back" in service.  His three major reported lifetime stressors were the death of his son, having been falsely accused by family members who reported him to Social Services, and having been "attacked" in service.  

Thereafter, the Veteran was examined in March 2010 by a VA psychiatrist who reviewed the claims file and the social and industrial survey cited above.  The Veteran stated his depression began in 2003-04 with a stressful job in service and having been wrongfully accused of abusing his father; although the Veteran was cleared of the reported abuse his father died in January 2004 and his son died in February 2004.  The Veteran reported he was advised in 2003 that he had depression, but the Veteran did not pursue treatment because it would have resulted in being eliminated from service.  (The examiner noted that there was nothing in the claims file documenting depression during this period.)  The Veteran reported his subjective psychiatric symptoms, which the examiner noted in detail; the examiner also performed an objective mental status evaluation (MSE) and noted observations in detail.  The examiner's diagnostic impression was bipolar disorder, rapid cycling, most recent episode depressed.

In regard to etiology, the examiner stated an opinion that the Veteran's diagnosed bipolar disorder is less likely than not caused by or a result of active service or events, injury, or treatment that was sustained during service.  Because there are no records documenting any diagnosis from 2002, when the Veteran reports depression having begun, to discharge from service in 2004, there is no evidence to substantiate that whatever diminishment in mood the Veteran reports as "depression" is related to the current diagnosis of bipolar disorder.  Rather, it appears more likely that what the Veteran was suffering at the time was grief or adjustment disorder related to the deaths of his father and his son.   

During his testimony before the Board in July 2012 the Veteran asserted that he was placed in a stressful situation in 1996-1997 by having been assigned to be a recruiter but deprived of the essential tools; he was thus "set up to fail" and was transferred out of recruiting.  About a year later he was given a job performing background security investigations, but for the intervening year he lived from day-to-day in a state of anxiety about his job.  Additionally, his son was killed just prior to the Veteran's separation from service in 2004.  He was assessed at the time as being depressed.  The Veteran's spouse testified in support that she observed the Veteran being stressed by his experience in recruiting in 1996-1997 and being fired from that job for alleged nonproductivity.

On review of the evidence above, the Board notes the Veteran was not diagnosed with a psychiatric disorder in service, but has been diagnosed since discharge from service with anxiety depression, with bipolar disorder and with anxiety disorder NOS.  The Veteran generally asserts he had undocumented symptoms of anxiety and depression during service that later developed into bipolar disorder.

The Veteran is competent to report stressful experiences and depressive episodes during service, and his spouse is competent to provide eyewitness testimony in support of such episodes.  The question before the Board is whether those stresses and symptoms caused a later-diagnosed psychiatric disorder or were early manifestations of such disorder.  In that regard, the Board is not competent to make any inferences as to medical etiology without a solid foundation on the record, grounded in medical evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).

The file contains conflicting medical opinion in regard to the Veteran's current psychiatric disorder.  In support of the claim, the March 2009 letter from LCPC Chantel Jones states it "appeared through the intake process that the Veteran's bipolar disorder was triggered while in service and under a tremendous amount of stress."  Conversely, the examining VA psychiatrist in March 2010 stated an opinion that the Veteran's diagnosed bipolar disorder is less likely than not caused by or a result of active service or events sustained during service.

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Guerrieri, id.  Greater weight may be placed on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, review of the claims file, in and of itself, does not make a medical opinion more or less probative; rather, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

In this case, for the reasons cited below the Board finds the opinion of the VA examining psychiatrist to be more probative of the Veteran's psychiatric disorder.

First, the VA psychiatrist provided a detailed rationale for his conclusion, while LCPC Jones provided no clinical rationale whatsoever.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

Second, the VA examiner reviewed the entire treatment record including the claims file, while it is unknown what records were available to LCPC Jones.  Thus, the opinion of the VA examiner is the more probative under the criteria articulated in Nieves-Rodriguez cited above.

Finally, LCPC Jones qualified her opinion with "it appears," which renders the opinion speculative; medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  In contrast, the VA examiner provided a more specific opinion under the less-likely-than-not standard required for resolution of a VA disability claim.

The Board acknowledges that LCPC Jones had been treating the Veteran for several months at the time she issued the opinion cited above.  However, the Court has expressly declined to adopt a rule that accords greater weight to the opinion of the veteran's treating physician over a VA or other physician.  Winsett v. West, 11 Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 (1993); Guerrieri, 4 Vet. App. 467, 471-73.  For the reasons cited above, the Board finds the more probative medical opinion of record weighs against the claim.

The Veteran has asserted his personal opinion that his depressive symptoms in service later developed into his current bipolar disorder.  The Veteran is competent to report symptoms in service (indeed, the VA psychiatrist considered the Veteran's reported symptoms and apparently found them to be credible), but the Veteran's opinion regarding etiology is directly contradicted by the medical opinion of the VA psychiatrist.  

In sum, based on the evidence and analysis above the Board has found the claimed acquired psychiatric disorder is not etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Benefit of the Doubt Rule

In arriving at the determinations above the Board has carefully considered the benefit of the doubt rule.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The evidence in this case preponderates against the claims on appeal, and the benefit-of-the-doubt rule accordingly does not apply.  Gilbert, 1 Vet. App. 49, 54; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

   
ORDER

 The appeal for service connection for hypercholesterolemia is dismissed.

Service connection for a left shoulder disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for diabetes mellitus is denied.

Service connection for bilateral hand numbness, to include Raynaud's syndrome, is denied.

Service connection for an acquired psychiatric disorder is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


